UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-11889 CEL-SCI CORPORATION Colorado 84-0916344 State or other jurisdiction incorporation (IRS) Employer Identification Number 8229 Boone Boulevard, Suite 802 Vienna, Virginia 22182 Address of principal executive offices (703) 506-9460 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yeso No þ Class of Stock No. Shares Outstanding Date Common July 30, 2013 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Condensed Balance Sheets at June 30, 2013 andSeptember 30, 2012 (unaudited) 3 Condensed Statements of Operations for the nine monthsended June 30, 2013 and 2012 (unaudited) 4 Condensed Statements of Operations for the three months ended June 30, 2013 and 2012 (unaudited) 5 Condensed Statements of Cash Flows for the for thenine monthsended June 30, 2013 and 2012 (unaudited) 6 Notes to Condensed Financial Statements(unaudited) 8 Item 2.
